Citation Nr: 1142609	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral defective hearing and if so whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for bilateral defective hearing and whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT 

1.  In September 2006, the RO denied service connection for bilateral defective hearing.  The Veteran did not appeal the decision.  

2.  The evidence received since the RO's final denial of service connection for bilateral defective hearing in September 2006 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW 

1.  The September 2006 RO decision that denied service connection for bilateral defective hearing is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  New and material evidence has been received since the September 2006 denial and the claim for service connection for bilateral defective hearing is reopened.  38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VCAA 

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claim to reopen the case involving bilateral hearing loss, no conceivable prejudice to the Veteran could result from reopening the claim.  There is no prejudice to the Veteran in deciding the claim at this time.  VA has satisfied its duty to notify and assist to the extent necessary to allow for a grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993). 

New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for bilateral hearing loss was denied by the RO in September 2006.  Notice was sent to the Veteran in October 2006 and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

As noted, in September 2006, the RO denied service connection for a bilateral hearing loss.  The RO considered the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and a September 2006 VA examination report.  The VA treatment records showed treatment beginning in 2005 for hearing loss.  The VA examination showed bilateral hearing loss.  The RO found that there was no causal relationship between the hearing loss and service.  The RO stated that there was no hearing loss in service and nothing until many years thereafter.  The RO notified the Veteran of its denial in October 2006, and he did not appeal the denial.  Thus the determination is final. 

Evidence added to the record since the last final denial in September 2006 includes a VA examination report of October 2008, hearing testimony before the Board, and lay statements from the Veteran's family and friends.  The lay statements are new and material to the claim.  In this regard, there is a statement from his wife in which she reports that she met the Veteran shortly after his return from Vietnam and that he has had problems with his hearing during the entire time she has known him.  His sister-in-law stated that the Veteran's hearing had worsened.  A friend reported that she has known the Veteran for 30+ years and that he has had trouble hearing.  Another sister in-law stated that she has known the Veteran since 1968 and that he has had problems since she has known him.  His daughter stated that she has known the Veteran for 36 years and he has always had problems with his right ear.  A friend reported that he has known the Veteran for around 20 years and that the Veteran has always had a hearing problem.  Another reported knowing the Veteran since the early 1960's and that he has had hearing problems since the Veteran returned from the service.  

This evidence is new and material since it establishes continuing symptoms for the Veteran's disorder from service to the present time.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and to that extent the appeal is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in June 2008 did not include the criteria for reopening the previously denied claim for service connection for tinnitus, the criteria for establishing service connection, and specific information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has not been provided, as the Veteran was not informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

When the Veteran was examined by VA in September 2006, hearing loss by VA standards was shown on audiometric examination in both ears.  The examiner found that bilateral hearing loss was not related to service since it was not mentioned in the service records.  This opinion is inadequate.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits in service.  Id. at 159.  The examiner's rationale focused on the absence of hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, and his lay statements, etc.  Based on the foregoing, clarification is needed regarding the etiology of any current hearing loss, including a discussion of the effects of any in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Additionally the Veteran was examined by VA in October 2008.  The examiner found right ear mixed hearing loss and that the left ear hearing was within normal limits.  The examiner further reported that the right ear hearing loss did not follow the pattern of hearing loss due to noise exposure and the Veteran reported frequent ear pain and drainage.  He went on to say that due to these results, an audiologist cannot offer an opinion and the case required a medical opinion by an otolaryngologist.  The RO has not referred the file for an opinion by an otolaryngologist.  

As for left ear hearing loss disability, the Board notes that the evidence of record (September 2006 VA audiological examination and the October 2008 VA audiogram) appear to differ as to whether the Veteran has left ear hearing loss disability for VA purposes.  This matter should also be addressed in a VA audiological examination.  

Thus an examination by an otolaryngologist, and another VA audiology examination should be afforded to the Veteran to determine the nature and etiology of his defective hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a supplemental VCAA notice letter to comply with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning his petition to reopen the claim for service connection for tinnitus on the basis of new and material evidence since a final and binding September 2006 rating decision.  In particular, this letter must: (1) notify him of the specific reason(s) for the previous denial of his claim for service connection; (2) apprise him of the type of evidence and information necessary to reopen this claim, i.e., explain what would constitute new and material evidence; and (3) explain what specific evidence is required to substantiate the elements needed to grant the claim on its underlying merits.  

2.  Schedule the Veteran for an examination by an otolaryngologist.  The examiner should review the claims file and examine the Veteran.  

The examiner should render an opinion as to the etiology of the Veteran's hearing loss to include whether it is at least as likely as not that the Veteran's currently shown hearing loss is etiologically- related to his military service.  The examiner must fully explain all findings and opinions in sufficient detail, accepting as given that the Veteran was exposed to acoustic trauma while serving in Vietnam and experiencing heavy artillery fire.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  Then schedule the Veteran for a VA audiometric examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer a diagnosis and offer an opinion with complete rationale as to whether it is at least as likely as not that any hearing loss noted is due to military service.  The examiner must fully explain all findings and opinions in sufficient detail, accepting as given that the Veteran was exposed to acoustic trauma while serving in Vietnam and experiencing heavy artillery fire.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4.  Then RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


